Exhibit 10.1

 

AMENDMENT NUMBER ONE
TO CREDIT AGREEMENT

 

This AMENDMENT NUMBER ONE TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of January 30, 2006, by the lenders identified on the signature pages hereof
(the “Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation (“Agent”;
and together with the Lenders, the “Lender Group”), as the arranger and
administrative agent for the Lenders, and 155 EAST TROPICANA, LLC, a Nevada
limited liability company (“Parent”) and each of Parent’s Subsidiaries
identified on the signature pages hereof (such Subsidiaries, together with
Parent, are referred to hereinafter each individually as “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”), with
reference to the following:

 

WHEREAS, Borrowers and the Lender Group are parties to that certain Credit
Agreement, dated as of March 29, 2005 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrowers have requested that the Lender Group make certain amendments
to the Credit Agreement that will allow Borrowers, during the period of February
1, 2006 to June 30, 2006, to obtain Advances in the aggregate principle amount
of up to $15 million, without regard to the borrowing limitations in Section (a)
of the definition of “Borrowing Base” in Schedule 1.1; but subject otherwise to
the terms and conditions of the Agreement; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Lender Group
is willing to make the amendments requested by Borrowers.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


 


1.     DEFINED TERMS.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE CREDIT AGREEMENT, AS
AMENDED HEREBY.


 


2.     AMENDMENTS TO CREDIT AGREEMENT.

 


(A)           SECTION 2.5 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY AS FOLLOWS:

 


“2.5         OVERADVANCES.      IF, AT ANY TIME OR FOR ANY REASON, THE AMOUNT OF
OBLIGATIONS OWED BY BORROWERS TO THE LENDER GROUP PURSUANT TO SECTION 2.1 OR
SECTION 2.12 IS GREATER THAN ANY OF THE LIMITATIONS SET FORTH IN SECTION 2.1 OR
SECTION 2.12, AS APPLICABLE (AN “OVERADVANCE”), BORROWERS IMMEDIATELY SHALL PAY
TO AGENT, IN CASH, THE AMOUNT OF SUCH EXCESS, WHICH AMOUNT SHALL BE USED BY
AGENT TO REDUCE THE OBLIGATIONS IN ACCORDANCE WITH THE PRIORITIES SET FORTH IN
SECTION 2.4(B).  IN ADDITION, BORROWERS HEREBY PROMISE TO PAY THE OBLIGATIONS
(INCLUDING PRINCIPAL, INTEREST, FEES, COSTS, AND EXPENSES) IN DOLLARS IN FULL AS
AND WHEN DUE AND

 

--------------------------------------------------------------------------------


 


PAYABLE UNDER THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT NOTWITHSTANDING, FROM THE
PERIOD (THE “TEMPORARY OVERADVANCE PERIOD”) COMMENCING ON FEBRUARY 1, 2006, AND
ENDING ON JUNE 30, 2006 (THE “TEMPORARY OVERADVANCE TERMINATION DATE”), THE
AMOUNT OF OBLIGATIONS OWED BY BORROWERS TO THE LENDER GROUP PURSUANT TO SECTIONS
2.1 AND 2.12 MAY EXCEED (AND BORROWERS SHALL RECEIVE AT BORROWERS’ REQUEST,
SUBJECT TO THE TERMS AND CONDITIONS IN THIS AGREEMENT (OTHER THAN THE BORROWING
LIMITATION IN SECTION (A) OF THE DEFINITION OF “BORROWING BASE” IN SCHEDULE
1.1), ADVANCES THAT WOULD CAUSE THE AMOUNT OF THE OBLIGATIONS TO SO EXCEED) THE
LIMITATIONS SET FORTH IN SECTIONS 2.1 AND 2.12 IN AN AMOUNT NOT TO EXCEED
$7,500,000 (THE “TEMPORARY OVERADVANCE AMOUNT”); PROVIDED, HOWEVER, IN NO EVENT
SHALL THE AMOUNT OF OBLIGATIONS (TAKING INTO ACCOUNT THE TEMPORARY OVERADVANCE
AMOUNT) OWED BY BORROWERS TO THE LENDER GROUP EXCEED THE MAXIMUM REVOLVER AMOUNT
LESS THE LETTER OF CREDIT USAGE AT SUCH TIME AND LESS THE BANK PRODUCT RESERVE. 
ON THE TEMPORARY OVERADVANCE TERMINATION DATE, BORROWERS SHALL PAY THE THEN
OUTSTANDING OVERADVANCES IN FULL.”

 


(B)           SCHEDULE 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING
THE FOLLOWING DEFINITIONS THERETO IN ALPHABETICAL ORDER TO READ AS FOLLOWS:

 

“Temporary Overadvance Amount” means the temporary overadvance amount set forth
in Section 2.5.

 

“Temporary Overadvance Period” means the temporary overadvance period set forth
in Section 2.5.

 

“Temporary Overadvance Termination Date” means the temporary overadvance
termination date set forth in Section 2.5.

 


3.     CONDITIONS PRECEDENT TO AMENDMENT.  THE SATISFACTION OF EACH OF THE
FOLLOWING SHALL CONSTITUTE CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS
AMENDMENT AND EACH AND EVERY PROVISION HEREOF:

 


(A)           AGENT SHALL HAVE RECEIVED THIS AMENDMENT, DULY EXECUTED BY THE
PARTIES HERETO, AND THE SAME SHALL BE IN FULL FORCE AND EFFECT.

 


(B)           AGENT SHALL HAVE RECEIVED AN AMENDMENT FEE IN THE AMOUNT OF
$100,000, WHICH AMOUNT BORROWER AUTHORIZES AGENT, FOR THE BENEFIT OF THE
LENDERS, TO CHARGE TO THE LOAN ACCOUNT.  SUCH FEE SHALL BE FULLY EARNED AND PAID
IN FULL IN IMMEDIATELY AVAILABLE FUNDS ON OR BEFORE THE DATE HEREOF.

 


(C)           THE REPRESENTATIONS AND WARRANTIES HEREIN AND IN THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON SUCH DATE (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE).


 


(D)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE HEREOF, NOR SHALL RESULT FROM THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN.

 

2

--------------------------------------------------------------------------------


 


(E)           NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY
NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY
GOVERNMENTAL AUTHORITY AGAINST ANY BORROWER, ANY GUARANTOR, AGENT, OR ANY
LENDER.


 


4.     REPRESENTATIONS AND WARRANTIES.  EACH BORROWER REPRESENTS AND WARRANTS TO
THE LENDER GROUP THAT (A) THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS
AMENDMENT AND OF THE CREDIT AGREEMENT, AS AMENDED HEREBY, (I) ARE WITHIN ITS
POWERS, (II) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION, AND (III) ARE
NOT IN CONTRAVENTION OF ANY LAW, RULE, OR REGULATION APPLICABLE TO IT, OR ANY
ORDER, JUDGMENT, DECREE, WRIT, INJUNCTION, OR AWARD OF ANY ARBITRATOR, COURT, OR
GOVERNMENTAL AUTHORITY, OR OF THE TERMS OF ITS GOVERNING DOCUMENTS, OR OF ANY
CONTRACT OR UNDERTAKING TO WHICH IT IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES
MAY BE BOUND OR AFFECTED; (B) THIS AMENDMENT AND THE CREDIT AGREEMENT, AS
AMENDED HEREBY, ARE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH BORROWER,
ENFORCEABLE AGAINST SUCH BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS; AND
(C) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON THE DATE
HEREOF OR AS OF THE DATE UPON WHICH THE CONDITIONS PRECEDENT SET FORTH HEREIN
ARE SATISFIED.


 


5.     CHOICE OF LAW.  THE VALIDITY OF THIS AMENDMENT, ITS CONSTRUCTION,
INTERPRETATION AND ENFORCEMENT, THE RIGHTS OF THE PARTIES HEREUNDER, SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


 


6.     COUNTERPART EXECUTION.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY SIGNING
ANY SUCH COUNTERPART.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS AMENDMENT BY
TELEFACSIMILE OR ELECTRONIC MAIL SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF AN
ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT.  ANY PARTY DELIVERING AN
EXECUTED COUNTERPART OF THIS AMENDMENT BY TELEFACSIMILE OR ELECTRONIC MAIL ALSO
SHALL DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT, BUT THE
FAILURE TO DELIVER AN ORIGINAL EXECUTED COUNTERPART SHALL NOT AFFECT THE
VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF THIS AMENDMENT.


 


7.     EFFECT ON LOAN DOCUMENTS.


 


(A)           THE CREDIT AGREEMENT, AS AMENDED HEREBY, AND EACH OF THE OTHER
LOAN DOCUMENTS SHALL BE AND REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS AND HEREBY ARE RATIFIED AND CONFIRMED IN ALL RESPECTS. 
THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AMENDMENT SHALL NOT OPERATE,
EXCEPT AS EXPRESSLY SET FORTH HEREIN, AS A MODIFICATION OR WAIVER OF ANY RIGHT,
POWER, OR REMEDY OF AGENT OR ANY LENDER UNDER THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT.  THE WAIVERS, CONSENTS, AND MODIFICATIONS HEREIN ARE LIMITED TO
THE SPECIFICS HEREOF, SHALL NOT APPLY WITH RESPECT TO ANY FACTS OR OCCURRENCES
OTHER THAN THOSE ON WHICH THE SAME ARE BASED, SHALL NOT EXCUSE FUTURE
NON-COMPLIANCE WITH THE LOAN DOCUMENTS, AND SHALL NOT OPERATE AS A CONSENT TO
ANY FURTHER OR OTHER MATTER UNDER THE LOAN DOCUMENTS.


 


(B)           UPON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE
IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREIN”, “HEREOF” OR
WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT, AND EACH REFERENCE IN
THE OTHER LOAN

 

3

--------------------------------------------------------------------------------


 


DOCUMENTS TO “THE CREDIT AGREEMENT”, “THEREUNDER”, “THEREIN”, “THEREOF” OR WORDS
OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT, SHALL MEAN AND BE A REFERENCE
TO THE CREDIT AGREEMENT AS MODIFIED AND AMENDED HEREBY.


 


(C)           TO THE EXTENT THAT ANY TERMS AND CONDITIONS IN ANY OF THE LOAN
DOCUMENTS SHALL CONTRADICT OR BE IN CONFLICT WITH ANY TERMS OR CONDITIONS OF THE
CREDIT AGREEMENT, AFTER GIVING EFFECT TO THIS AMENDMENT, SUCH TERMS AND
CONDITIONS ARE HEREBY DEEMED MODIFIED OR AMENDED ACCORDINGLY TO REFLECT THE
TERMS AND CONDITIONS OF THE CREDIT AGREEMENT AS MODIFIED OR AMENDED HEREBY.

 


(D)           THIS AMENDMENT IS A LOAN DOCUMENT.

 


8.     ENTIRE AGREEMENT.  THIS AMENDMENT EMBODIES THE ENTIRE UNDERSTANDING AND
AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS OR UNDERSTANDINGS
WITH RESPECT TO THE SUBJECT MATTER HEREOF, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

155 EAST TROPICANA, LLC,

 

 

 a Nevada limited liability company, as a
Borrower

 

 

/s/ Neil Kiefer

 

 

By:

Neil Kiefer

 

Title:

Chief Executive Officer

 

 

 

155 EAST TROPICANA FINANCE CORP.

 

 a Nevada corporation, as a Borrower

 

 

/s/ Neil Kiefer

 

 

By:

Neil Kiefer

 

Title:

President

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,

 

a California corporation, as Agent and as a
Lender

 

 

/s/ Kevin P. Smith

 

 

By:

Kevin P. Smith

 

Title:

Vice President

 

--------------------------------------------------------------------------------